Fourth Court of Appeals
                                San Antonio, Texas
                                      January 11, 2019

                                   No. 04-18-00328-CR

                             Carlos Omar Martinez RIVERA,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 229th Judicial District Court, Starr County, Texas
                               Trial Court No. 05-CRS-324
                     Honorable Alex William Gabert, Judge Presiding


                                      ORDER
       The State’s Motion for Extension of Time to File Brief is hereby GRANTED. Time is
extended to February 2, 2019.



                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court